Thomas
    CaseH.  Beinert, Jr. (SBN 135311)
          2:18-cv-08420-RGK-PJW    Document 30 Filed 05/15/19 Page 1 of 3 Page ID #:222
Bienert | Katzman PC
903 Calle Amanecer, Suite 350
San Clemente, CA 92673
Phone: (949) 369-3700
Facsimile: (949) 369-3701
Email: tbienert@bienertkatzman.com
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
United States of America,                                       CASE NUMBER:   2:18-cv-08420-RGK (PJWx)
          Plaintiff,
             v.
$1,546,076.35 In Bank Funds Seized From
                                                                       NOTICE OF CHANGE OF ATTORNEY
Republic Bank of Arizona Account '1889, et al.,                       BUSINESS OR CONTACT INFORMATION
          Defendants.

Attorneys with pending cases:                       INSTRUCTIONS

If you are counsel of record in a case currently pending in this district and you need to update your business or contact
information, you must file and serve this form in each of your pending cases. Doing so will satisfy your notice obligation
under Local Rule 83-2.4. In addition, if you are a registered CM/ECF User, you must log in to your CM/ECF account and
update your information directly in the CM/ECF System. See Local Rule 5-4.8.1.
Attorneys with no pending cases:
If you are a registered CM/ECF User with no cases currently pending in this district, and you need to update your
business or contact information in the Court's records, you must log in to your CM/ECF account and update your
information in the CM/ECF System. Doing so satisfies your obligations under Local Rules 5-4.8.1 and 83-2.4; you do not
need to submit this or any other form.
If you are not a registered CM/ECF User, have no cases currently pending in this district, and need to update your
business or contact information in the Court's records, please complete this form (you may leave the caption and case
number blank) and e-mail it to email_update@cacd.uscourts.gov with the subject line "Attention: Attorney Admission
Clerk." Doing so satisfies your notice obligation under Local Rule 83-2.4.
Please note:
Use this form only to make changes to an attorney's business or contact information, not to change a party's
representation. If you need to add, remove, or substitute counsel in a particular case, use Form G-01 ("Request for
Approval of Substitution or Withdrawal of Counsel") or Form G-123 ("Notice of Appearance or Withdrawal of Counsel").

SECTION I - IDENTIFYING INFORMATION

Name: Thomas H. Bienert, Jr.
Current e-mail address of record: tbienert@bmkattorneys.com
Check one:      ✔   Member of the Central District Bar; CA Bar No: 135311                           Admitted pro hac vice
Counsel of record for (if filing in a pending case): Claimant James Larkin


If you are an Assistant United States Attorney or Deputy Federal Public Defender in this district, indicate your agency and
office:
                         FPDO                    USAO (specify):     Civil Division   Criminal Division

                           Los Angeles              Santa Ana                  Riverside

G-06 (11/18)                NOTICE OF CHANGE OF ATTORNEY BUSINESS OR CONTACT INFORMATION                           Page 1 of 2
       Case 2:18-cv-08420-RGK-PJW Document 30 Filed 05/15/19 Page 2 of 3 Page ID #:223
SECTION II - UPDATED INFORMATION
     I need to update the e-mail address associated with my CM/ECF account. My new primary e-mail address is:
 ✔
      tbienert@bienertkatzman.com
      Note: if you need to update the secondary e-mail address(es) associated with your CM/ECF account, you must log in to CM/ECF
      and makes those changes yourself. Court staff will not update that information for you.
     I need to update other business or contact information. Please replace my current contact information with the following
 ✔
     new information:
      Attorney's name changed to: Thomas H. Bienert, Jr.
      Name of new firm or government agency: Bienert | Katzman PC
      New address: 903 Calle Amanacer, Suite 350 San Clemente, CA 92673
      New telephone number: (949) 369-3700                             New fax number: (949) 369-3701
      New e-mail address (for non-CM/ECF Users):

SECTION III - APPLICATION TO CLOSED CASES
If you are a CM/ECF User, you will have the opportunity to change your contact information in cases that are no longer
pending when you update your information in CM/ECF. If you are not a registered CM/ECF User, using this form to
update your information will affect pending and future cases only, unless you check one of the boxes below:
           Update my information in all cases (including closed cases) in which I am listed as counsel of record.
           Update my information in only the following cases (include case name and number; attach additional pages if necessary):




SECTION IV - REQUEST A CM/ECF LOGIN AND PASSWORD
If you are not a registered CM/ECF User, you may register simply by checking the box below and providing an e-mail
address. (Attending a training session is no longer required.)

           I wish to register as a CM/ECF User. Please send a CM/ECF login and password to me at the e-mail address
           given above (or at the following e-mail address, if none given above:                                   ).
           I agree to abide by all Court rules, orders, policies, and procedures governing use of the Court's CM/ECF
           System, and I understand that the combination of my user ID and password will serve as my signature when
           filing documents. I will protect the security of my password, and will notify the Court immediately if I
           suspect that my password has been compromised.

SECTION V - SIGNATURE
Pursuant to Rule 83-2.4 of the Local Rules for the Central District of California, I hereby notify the Clerk of Court and all
parties to this action, if any action is named above, that my business or contact information has changed as indicated
herein.

      Date: May 15, 2019                                Signature: s/ Thomas H. Bienert, Jr.




G-06 (11/18)                   NOTICE OF CHANGE OF ATTORNEY BUSINESS OR CONTACT INFORMATION                                Page 2 of 2
     Case 2:18-cv-08420-RGK-PJW Document 30 Filed 05/15/19 Page 3 of 3 Page ID #:224



 1                               CERTIFICATE OF SERVICE
 2
          I declare that I am a citizen of the United States and I am a resident and employed
 3 in Orange County, California; that my business address is 903 Calle Amanecer, Suite 350,
   San Clemente, California 92673; that I am over the age of 18 and not a party to the above-
 4
   entitled action.
 5
          I am employed by a member of the United States District Court for the Central
 6 District of California, and at whose direction I caused service of the foregoing
   document entitled Notice of Change of Attorney Business or Contact
 7 Information on all interested parties as follows:
 8
 9 [X]      BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing with
            the Clerk of the District Court using its CM/ECF System pursuant to the Electronic
10          Case Filing provision of the United States District Court General Order and the E-
11          Government Act of 2002, which electronically notifies all parties in this case.
12        I declare under penalty of perjury under the laws of the United States of America
13 that the foregoing is true and correct. Executed on May 15, 2019 at San Clemente,
   California.
14
15                                                  /s/ Toni Thomas
                                                     Toni Thomas
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1
                                     CERTIFICATE OF SERVICE
